Title: To James Madison from William Jarvis, 25 April 1804 (Abstract)
From: Jarvis, William
To: Madison, James


25 April 1804, Lisbon. “By the Brig Star Captain Simmons I had the honor to forward an enclosure of the 26th. March a packet from Mr. Pinckney handed me by Mr. Graham & duplicate of my letter of the 19th. a packet received by Post from Mr. Pinckney and a letter from Mr. Graham. I have now the honor to inclose duplicates of the Recapitulation of the semi-annual List, a list of the protections granted, an Account of Monies received & disbursed, accounts of the Port Charges &ca. and an Account Current; the originals of which were forwarded by the Hindostan; also a Copy of my letter of the 7th. & 12th Instant to the Visconde’s Balsemaõ & Anadei.” The former covers an extract of a letter from Lear that he doubts the government will attend to, “as the conditions imposed imply an almost impossibility of being complied with.” Understands that the complaints of the Algerine officers arise “from their being confined to the Arsenal, they being permitted to walk about the City on their first arrival,” and he believes “they will not sign a Certificate of good treatment without being allowed the same priviledge.” The second letter relates to the quarantine, which was lifted on 16 Apr. “The Visconde Balsemaõ expired the 14th: and was interred the next day. It is not yet known who will succeed to either of the Offices he held for foreign Affairs”—perhaps Aranjo, who was sent to France during the Revolution “to Negotiate a treaty & I believe confined in the Temple & who for some time past has been Minister Plenipotentiary at the Court of Russia.” Expresses congratulations on the burning of the Philadelphia. Adds in a postscript that he found “an error of 10$000 against the United States in the casting up the Account of Monies received for Sailors discharged.”
